FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 26, 2012

                                     No. 04-12-00763-CV

RAJASEKHAR BORRA M.D. AND INPATIENT CONSULTANTS OF TEXAS P.L.L.C.,
                            Appellants

                                              v.

  Rachael HERNANDEZ, Individually and on behalf of The Estate of Ricardo Hernandez Jr.
 Deceased, Ricardo Hernandez III, Tanya A. Hernandez, Roxanne H. Hernandez, Katherine A.
                           Young and Rachael Lee Hernandez,
                                        Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-01562
                             John D. Gabriel Jr., Judge Presiding


                                       ORDER

        The District Clerk’s Notification of Late Record is GRANTED IN PART to November
29, 2012. See TEX. R. APP. P. 35.3(c) (2012 amendment provides each extension of time to file a
record in an accelerated appeal must not exceed 10 days).


                                                   ____________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2012.


                                                   ____________________________________
                                                   Keith E. Hottle, Clerk
                                                                                    FILE COPY



                                         MINUTES
                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas


                                     November 26, 2012

                                     No. 04-12-00763-CV

RAJASEKHAR BORRA M.D. AND INPATIENT CONSULTANTS OF TEXAS P.L.L.C.,
                            Appellants

                                              v.

  Rachael HERNANDEZ, Individually and on behalf of The Estate of Ricardo Hernandez Jr.
 Deceased, Ricardo Hernandez III, Tanya A. Hernandez, Roxanne H. Hernandez, Katherine A.
                           Young and Rachael Lee Hernandez,
                                        Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-01562
                             John D. Gabriel Jr., Judge Presiding


                                       ORDER

        The District Clerk’s Notification of Late Record is GRANTED IN PART to November
29, 2012. See TEX. R. APP. P. 35.3(c) (2012 amendment provides each extension of time to file a
record in an accelerated appeal must not exceed 10 days).


                                                   /S/ Catherine Stone
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2012.


                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle, Clerk




ENTERED THIS 26TH DAY OF November, 2012.

                                                                       VOL. _____ PAGE _______